Citation Nr: 1701986	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Private treatment records document a current diagnosis of obstructive sleep apnea.  While service treatment records do not document any relevant treatment, the Veteran has credibly testified that he experienced potentially relevant symptoms such as snoring, difficulty breathing, and daytime sleepiness during military service.  The Veteran has supported his assertions with statements from his wife and fellow servicemen.  The Veteran and his representative also reported that he was exposed to various solvents used in cleaning weapons during his active duty and National Guard service, which they have suggested may have caused his sleep apnea.

As the Veteran has not yet been afforded a VA examination to determine the etiology of his sleep apnea, the Board finds that one is warranted.  See McLendon, supra.  In determining that a VA examination is necessary, the Board acknowledges the February 2010 private medical letter submitted by the Veteran regarding the likelihood of his sleep apnea being related to service.  However, the private physician provided limited rationale in reaching this conclusion, and as a result, the Board has determined that a VA medical opinion is necessary in order to properly adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1.  Confirm any dates of ACDUTRA or INACDUTRA during the Veteran's service in the National Guard, and obtain any associated service treatment records.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination with an examiner with appropriate knowledge and expertise to determine the etiology of his sleep apnea.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's service (June 1977 to June 1980), to include any period of ACDUTRA or INACDUTRA during his service in the National Guard.

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the statements from the Veteran, his wife, and fellow servicemen regarding a continuity of symptomatology and exposure to solvents used to clean weapons.  This includes review of bookmarked documents in VBMS dated: 6/22/2009; 6/23/2009; 9/8/2009; 9/25/2009; 9/25/2009; 9/30/2009; 2/22/2010; 8/11/2011; and 10/21/2016.

The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.

A complete rational for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




